The dispute in this case upon the pleadings relates to ownership of the stock in question. Upon that issue we think the defense pled may stand. Present — Peck, P. J., Glennon, Dore, Van Voorhis and Shientag, JJ.; Van Voorhis, J., dissents in part and votes to modify the order appealed from by striking out the first defense, which alleges that plaintiff is not entitled to have the stock transferred to his name upon the books of the corporation merely for the reason that he is pledgee and not the absolute owner. (See Kaufman v. Provident Sav. Bank & Trust Co., of Cincinnati, 23 N. Y. S. 2d, 637, 645, affd. 263 App. Div. 703; Jones v. Seaman, 133 App. Div. 127, affd. 200 N. Y. 553; Horton V. Morgan, 19 N. Y. 170; Moore v. Waterbury Tool Co., 124 Conn. 201, see Note, 116 A. L. R. 571.) Moreover, a pledgee of shares, when the pledgor is insolvent, has the standing of a shareholder for the purpose of protecting his interest. (Mutual Life Ins. Co. v. Menin, 115 F. 2d 975; certiorari denied 313 U. S. 578; Gorman-Wright Co. v. Wright, 134 F. 363, 364.)